Acknowledgment
The amendment filed on January 18, 2022 responding to the Office Action mailed on October 20, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 2 is withdrawn in view of the newly discovered reference to U.S. 2021/005849 (Zhou).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0005849 (Zhou) and U.S. 2019/0220644 (Sun).
    PNG
    media_image1.png
    481
    780
    media_image1.png
    Greyscale

Regarding claim 1 Zhou discloses at annotated Figure 4 a display device, 10 [0034], including a display area, as annotated where 104 is an OLED layer, the display area including a sensor area, 100a [0044], for an optical sensor, 20 [0038], and a non-sensor area, 100b [0044], the display device comprising: a substrate portion, 101/103/105 [0039]; and a light emitting diode (LED), 104 [0043], wherein the substrate portion comprises a first substrate, 105 described as polyimide at [0039], and a second 
Zhou does not explicitly teach a non-display area located on a periphery of the display area, and a thin film transistor (TFT) layer disposed over an entire surface of the substrate portion and comprising at least one TFT.
Sun is directed to OLED panels.  At annotated Figure 2, Sun teaches a display device comprising a non-display area, 20 [0051], located on a periphery of the display 
    PNG
    media_image2.png
    738
    773
    media_image2.png
    Greyscale
area, as shown and described at [0051], and a thin film transistor (TFT) layer, e.g. 201 [0056], disposed over an entire surface of a substrate portion, 110 [0054], and comprising at least one TFT, 201 [0056] and an light emitting diode, 203 [0074], disposed on the TFT layer. 
Taken as a whole, the prior art is directed to OLED display panels.  An artisan 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 comprising a non-display area located on a periphery of the display area and a thin film transistor (TFT) layer disposed over an entire surface of a substrate portion and comprising at least one TFT to configure the display device to accommodate electrical and physical structures in the periphery and to integrate the OLED layer with a drive transistor and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Zhou teaches the substrate portion further comprises a first barrier layer, e.g. 1032, disposed between the first flexible substrate, 105, and the second flexible substrate, 101, and the first substrate includes a first flexible substrate, 105, and the second substrate includes a second flexible substrate, 101.
Regarding claim 3 which depends upon claim 2, Zhou teaches the first flexible substrate, 105, comprises a through hole passing therethrough in the sensor area in a thickness direction, as shown, and exposes at least part of a bottom surface of the first barrier layer, as shown.
claim 23 and referring to the discussion above, Zhou discloses a display device including a display area, as annotated, the display area including a sensor area, 100a [0044], for an optical sensor, 20 [0038], and a non-sensor area, 100b [0044], the display device comprising: a substrate portion, 105 [0039]; and a light emitting diode (LED), 104 [0043], disposed on the substrate portion, wherein a through hole, annotated as opening, passes entirely through opposing surfaces of the substrate portion, 105, in the sensor area, 100a, in a thickness direction, as shown.
Zhou does not disclose a non-display area located on a periphery of the display area; a thin film transistor (TFT) layer disposed over an entire surface of the substrate portion and comprising at least one TFT; and a light emitting diode (LED) disposed on the TFT layer.
Sun is directed to OLED panels and as noted above teaches a non-display area located on a periphery of the display area; a thin film transistor (TFT) layer disposed over an entire surface of the substrate portion and comprising at least one TFT; and a light emitting diode (LED) disposed on the TFT layer.
For the reasons discussed at claim 1 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 23 comprising a non-display area located on a periphery of the display area; a thin film transistor (TFT) layer disposed over an entire surface of the substrate portion and comprising at least one TFT; and a light emitting diode (LED) disposed on the TFT layer to configure the panel for additional electrical circuitry and manufacturability structures and further configure the panel with a driving source for LED and because the combination of familiar elements according to known methods is likely to be obvious KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Sun and U.S. 2015/0137131 (Kim).
Regarding claim 24 which depends upon claim 23, Zhou teaches and suggests a barrier layer, 1032, disposed between the substrate portion, 105, and the TFT layer, i.e. the functional layer under the OLED layer as taught by Sun; and a humidity penetration blocking pattern, e.g. 1031 where the pattern is a uniform sheet of 1031 which arguable is a species of a pattern, disposed between the substrate portion, 105, and the TFT layer, wherein the humidity penetration blocking pattern comprises silicon oxide.
Zhou does not teach the humidity penetration blocking pattern comprises silicon oxynitride.
Kim is directed to OLED display panels using barrier layers.  At [0049], Kim teaches that barrier layers may be formed from inter alia silicon oxide, silicon nitride, silicon oxynitride, aluminium oxide, aluminium nitride.
Taken as a whole the prior art is directed to OLED devices using barrier layers.  Kim teaches that silicon oxynitride is a suitable material for a barrier layer.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 23 wherein the humidity penetration blocking pattern comprises silicon oxynitride because Kim teaches that it is a suitable equivalent for silicon oxide when used as a barrier and because the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 25 which depends upon claim 24, Zhou teaches the humidity penetration blocking pattern is disposed in and overlapped with the sensor area.
Allowable Subject Matter
Claims 4-22 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not teach the device of claim 3, further comprising a sacrificial pattern directly disposed on a region of the bottom surface of the first barrier layer exposed by the through hole.
Regarding claim 5 the prior art does not teach the device of claim 3, wherein the exposed part of the bottom surface of the first barrier layer further comprises a carbonized surface, and a coarseness level of the bottom surface of the first barrier layer in the sensor area is greater than a coarseness level of the bottom surface of the first barrier layer in the non- sensor area.
Regarding claim 6 the prior art does not teach the device of claim 3, wherein the through hole further passes through at least part of the first barrier layer, and a thickness of the first barrier layer in the sensor area is smaller than a thickness of the first barrier layer in the non-sensor area.
Claims 7-15
Regarding claim 16 the prior art does not disclose the device of claim 2, wherein the TFT layer comprises a semiconductor layer disposed on the substrate portion, a gate electrode disposed on the semiconductor layer, and source/drain electrodes disposed on the gate electrode and each connected to the semiconductor layer, and wherein the display device further comprises a light-blocking metal layer disposed in the sensor area on the substrate portion.
Claims 17-19 depend directly or indirectly on claim 16 and are allowable on that basis.
Regarding claim 20 the prior art does not disclose the device of claim 1, wherein the substrate portion further comprises a burr protruding from a periphery of the sensor area of the substrate portion.
Regarding claim 21 the prior art does not disclose the device of claim 1, wherein the sensor area and the non-sensor area each comprise a plurality of pixels, and a density of the pixels arranged in the sensor area is smaller than a density of the pixels arranged in the non-sensor area.
Claim 22 depends upon claim 21 and is allowable on that basis.
Regarding claim 26 the prior art does not teach the device of claim 23, further comprising a barrier layer disposed between the substrate portion and the TFT layer, wherein the barrier layer further comprises a groove protruding further in the thickness direction than the barrier layer in the non-sensor area.
Claims 27-28 depend directly or indirectly on claim 26 and are allowable on that basis.
Response to Arguments
Applicant’s arguments, see Remarks page 9-10 filed January 18, 2022, with respect to the rejection of claim 1 under Ou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou ad discussed above.
Applicant’s arguments, see Remarks page 9-10 filed January 18, 2022, with respect to the rejection of claim 23 under Fang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893